DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plating layer disposed on the underlying electrode” is indefinite and unclear since there are at least two underlying electrodes based on the pair of outer electrodes. As best understood, the examiner will interpret as “the underlying electrode of one of the pair of outer electrodes”. The examiner suggests clarification. 
Claim 13 recites “the underlying electrode” is indefinite and unclear since there are at least two underlying electrodes based on the pair of outer electrodes from claim 1. As best understood, the examiner will interpret as “each underlying electrode”. The examiner suggests clarification. 
Claim 15 recites “the plating layer” is indefinite and unclear since there are at least two plating layers based on the pair of outer electrodes from claim 1. As best understood, the examiner will interpret as “each plating layer”. The examiner suggests clarification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. [U.S. Pub. No. 2013/0257576] in view of Chang et al. [U.S. Pub. No. 2015/0145629].
Regarding Claim 1, Arata et al. shows a multilayer coil component (Figs. 1-5) comprising:
a body (2) including laminated ferrite layers (11, Paragraph [0026]);
a coil conductor (C) including conductive layers (21) laminated in the body (see Figs. 1-5); and
a pair of outer electrodes (elements 4, 6 with element 7) disposed on a lower surface (2a) of the body (2), each of the pair of outer electrodes being electrically connected to a corresponding one of end portions of the coil conductor (see Figs. 1-5, each of elements 4, 6 with element 7 are electrically connected to a corresponding one of end portions of element C),
wherein each of the outer electrodes (elements 4, 6 with element 7) includes an underlying electrode (4, 6) and a plating layer (7) disposed on the underlying electrode (see Figs. 1-5, Paragraph [0028]),

Arata et al. does not explicitly disclose each end of each underlying electrode is further from the lower surface of the body than a middle portion of each underlying electrode.
Chang et al. shows an electronic component (Figs. 1-9) teaching and suggesting each end of each underlying electrode (end of elements 132a, 132b) is further from the lower surface of the body than a middle portion of each underlying electrode (see Figs. 1-9, end of elements 132a, 132b is further from the lower surface of the body than a middle portion of elements 132a, 132b, Paragraph [0106]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each end of each underlying electrode is further from the lower surface of the body than a middle portion of each underlying electrode as taught by Chang et al. for the device as disclosed by Arata et al. to improve electrical and physical connectivity, reliability, (Paragraphs [0008], [0105]) and to improve coupling force (Paragraph [0109]).
Regarding Claim 3, Chang et al. shows each underlying electrode (132a, 132b) has a cutout portion close to a corner portion of the body when viewed in plan (see Figs. 1-9, elements 132a, 132b has a cutout portion close to a corner portion when viewed in plan, Paragraph [0106]).
Regarding Claim 4, Chang et al. shows at least one of the layers (131) of the body extends on an outer edge portion of each underlying electrode (132a, 132b) across a boundary with each underlying electrode (see Figs. 1-9, element 131 extends on an outer edge portion of elements 132a, 132b across a boundary with elements 132a, 132b).
Regarding Claim 7, Arata et al. shows each underlying electrode (4, 6) is composed of Ag (Paragraph [0028]), and each plating layer (7) is composed of Ni and Sn (Paragraph [0028]).

Regarding Claim 10, Arata et al. shows each underlying electrode (4, 6) contains a conductive metal (Paragraph [0028]) and a glass component (Paragraph [0028]).

Claims 2, 12-13, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. as applied to claim 1 above, and further in view of Kudo [U.S. Pub. No. 2019/0006089].
Regarding Claim 2, Arata et al. in view of Chang et al. shows the claimed invention as applied above but does not show a distance between each underlying electrode and the side surface of the body is from 5 µm to about 100 µm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance between each underlying electrode and the side surface of the body is from 5 µm to about 100 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in order to achieve high density mounting while a sufficient area of a terminal electrode is secured, suppress chipping and/or prevent formation of solder fillets between electrodes and other circuit elements with high degree of reliability.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between each underlying electrode and the side surface of the body is from 5 µm to about 100 µm as taught by Kudo for the device as disclosed by Arata et al. in view of Chang et al. to achieve high density mounting while a sufficient area of a terminal electrode is secured (Paragraph [0007]).
Regarding Claim 12, Chang et al. shows each underlying electrode (132a, 132b) has a cutout portion close to a corner portion of the body when viewed in plan (see Figs. 1-9, elements 132a, 132b has a cutout portion close to a corner portion when viewed in plan, Paragraph [0106]).
Regarding Claim 13, Chang et al. shows at least one of the layers (131) of the body extends on an outer edge portion of each underlying electrode (132a, 132b) across a boundary with the underlying electrode (see Figs. 1-9, element 131 extends on an outer edge portion of elements 132a, 132b across a boundary with elements 132a, 132b).
Regarding Claim 16, Arata et al. shows each underlying electrode (4, 6) is composed of Ag (Paragraph [0028]), and each plating layer (7) is composed of Ni and Sn (Paragraph [0028]).
Regarding Claim 17, Arata et al. shows the coil conductor (C) has an axis extending in a vertical direction of the multilayer coil component (see Figs 1-5, element C has an axis extending in a vertical direction) and has an upper end portion (see Fig. 2 upside down and see Figs. 3-4) connected to one of the outer electrodes (6) through a lead electrode (25) disposed at an outer side portion of a winding section of the coil conductor (see Figs. 1-5, element 25 disposed at an outer side portion of a winding section of element C).
Regarding Claim 19, Arata et al. shows each underlying electrode (4, 6) contains a conductive metal (Paragraph [0028]) and a glass component (Paragraph [0028]).

Claims 2, 12-13, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. as applied to claim 1 above, and further in view of Takezawa [U.S. Pub. No. 2015/0371757].
Regarding Claim 2, Arata et al. in view of Chang et al. shows the claimed invention as applied above but does not show a distance between each underlying electrode and the side surface of the body is from 5 µm to about 100 µm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance between each underlying electrode and the side surface of the body is from 5 µm to about 100 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in order to achieve high density mounting while a sufficient area of a terminal electrode is secured, suppress chipping and/or prevent formation of solder fillets between electrodes and other circuit elements with high degree of reliability.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
In addition, Takezawa shows an electronic device (Fig. 1) teaching and suggesting a distance (D1, D3, D5, or D7) between each underlying electrode (14a, 14b) and the side surface (S5 or S6) of the body is from 5 µm to about 100 µm (Paragraph [0052]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between each underlying electrode and the side surface of the body is from 5 µm to about 100 µm as taught by Takezawa for the device as disclosed by Arata et al. in view of Chang et al. to suppress chipping (Paragraph [0067]).
Regarding Claim 12, Chang et al. shows each underlying electrode (132a, 132b) has a cutout portion close to a corner portion of the body when viewed in plan (see Figs. 1-9, 
Regarding Claim 13, Chang et al. shows at least one of the layers (131) of the body extends on an outer edge portion of each underlying electrode (132a, 132b) across a boundary with the underlying electrode (see Figs. 1-9, element 131 extends on an outer edge portion of elements 132a, 132b across a boundary with elements 132a, 132b).
Regarding Claim 16, Arata et al. shows each underlying electrode (4, 6) is composed of Ag (Paragraph [0028]), and each plating layer (7) is composed of Ni and Sn (Paragraph [0028]).
Regarding Claim 17, Arata et al. shows the coil conductor (C) has an axis extending in a vertical direction of the multilayer coil component (see Figs 1-5, element C has an axis extending in a vertical direction) and has an upper end portion (see Fig. 2 upside down and see Figs. 3-4) connected to one of the outer electrodes (6) through a lead electrode (25) disposed at an outer side portion of a winding section of the coil conductor (see Figs. 1-5, element 25 disposed at an outer side portion of a winding section of element C).
Regarding Claim 19, Arata et al. shows each underlying electrode (4, 6) contains a conductive metal (Paragraph [0028]) and a glass component (Paragraph [0028]).

Claims 2, 12-13, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. as applied to claim 1 above, and further in view of Ahiko et al. [U.S. Patent No. 6,380,619].
Regarding Claim 2, Arata et al. in view of Chang et al. shows the claimed invention as applied above but does not show a distance between each underlying electrode and the side surface of the body is from 5 µm to about 100 µm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance between each underlying electrode and the side surface of the body is from 5 µm to about 100 µm, since it has been held that where the general 
In addition, Ahiko et al. shows an electronic device (Figs. 1-2) teaching and suggesting a distance (d11, d12, d21 or d22) between each underlying electrode (44, 55) and the side surface (66 or 67) of the body is from 5 µm to about 100 µm (Col. 10, Lines 44-49).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between each underlying electrode and the side surface of the body is from 5 µm to about 100 µm as taught by Takezawa for the device as disclosed by Arata et al. in view of Chang et al. to prevent formation of solder fillets between electrodes and other circuit elements with high degree of reliability (Col. 10, Lines 44-49).
Regarding Claim 12, Chang et al. shows each underlying electrode (132a, 132b) has a cutout portion close to a corner portion of the body when viewed in plan (see Figs. 1-9, elements 132a, 132b has a cutout portion close to a corner portion when viewed in plan, Paragraph [0106]).
Regarding Claim 13, Chang et al. shows at least one of the layers (131) of the body extends on an outer edge portion of each underlying electrode (132a, 132b) across a boundary with the underlying electrode (see Figs. 1-9, element 131 extends on an outer edge portion of elements 132a, 132b across a boundary with elements 132a, 132b).
Regarding Claim 16, Arata et al. shows each underlying electrode (4, 6) is composed of Ag (Paragraph [0028]), and each plating layer (7) is composed of Ni and Sn (Paragraph [0028]).
Regarding Claim 17, Arata et al. shows the coil conductor (C) has an axis extending in a vertical direction of the multilayer coil component (see Figs 1-5, element C has an axis 
Regarding Claim 19, Arata et al. shows each underlying electrode (4, 6) contains a conductive metal (Paragraph [0028]) and a glass component (Paragraph [0028]).

Claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. as applied to claim 1 above, and further in view of Otani et al. [WO 2015/186780].
Regarding Claim 3, Arata et al. in view of Chang et al. shows the claimed invention as applied above.
In addition, Otani et al. shows an electronic component (Figs. 2-3) teaching and suggesting each underlying electrode (23, 28) has a cutout portion close to a corner portion of the body when viewed in plan (see Figs. 2-3, elements 23, 28 has a cutout portion close to a corner portion when viewed in plan).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each underlying electrode has a cutout portion close to a corner portion of the body when viewed in plan as taught by Otani et al. for the device as disclosed by Arata et al. in view of Chang et al. to improve electrical and physical connectivity to obtain desirable operating characteristics and facilitate mechanical stability to such as less likely to come off from the main body (see English translation).
Regarding Claim 4, Arata et al. in view of Chang et al. shows the claimed invention as applied above.
In addition, Otani et al. shows an electronic component (Figs. 1-9) teaching and suggesting at least one of the ferrite layers (14) of the body extends on an outer edge portion of 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the layers of the body extends on an outer edge portion of each underlying electrode across a boundary with each underlying electrode as taught by Otani et al. for the device as disclosed by Arata et al. in view of Chang et al. to improve electrical and physical connectivity to obtain desirable operating characteristics and facilitate mechanical stability to such as less likely to come off from the main body (see English translation).
Regarding Claim 6, Arata et al. in view of Chang et al. shows the claimed invention as applied above but does not show at an outer edge portion of each plating layer, the at least one of the ferrite layers is interposed between each plating layer and each underlying electrode.
Otani et al. shows an electronic component (Fig. 17 with teachings from Figs. 2-3) teaching and suggesting at an outer edge portion of each plating layer (P), the at least one of the ferrite layers (14) is interposed between each plating layer (P) and each underlying electrode (23, 28, see Fig. 17 with teachings from Figs. 2-3, element 14 is interposed between elements P and elements 23, 28).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at an outer edge portion of each plating layer, the at least one of the ferrite layers is interposed between each plating layer and each underlying electrode as taught by Otani et al. for the device as disclosed by Arata et al. in view of Chang et al. to improve electrical and physical connectivity to obtain desirable operating characteristics and facilitate mechanical stability to such as less likely to come off from the main body (see English translation).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. Chang et al. as applied to claim 1 above, and further in view of Choi et al. [JP 2015-228478].
Regarding Claim 3, Arata et al. in view of Chang et al. shows the claimed invention as applied above.
In addition, Choi et al. shows an electronic component (Fig. 2) teaching and suggesting each underlying electrode (22, 32) has a cutout portion close to a corner portion of the body when viewed in plan (see Fig. 2, elements 22, 32 has a cutout portion close to a corner portion when viewed in plan).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each underlying electrode has a cutout portion close to a corner portion of the body when viewed in plan as taught by Choi et al. for the device as disclosed by Arata et al. in view of Chang et al. to improve electrical and physical connectivity to obtain desirable operating characteristics and to improve performance (Abstract, Problem to be Solved).
Regarding Claim 4, Arata et al. in view of Chang et al. shows the claimed invention as applied above.
In addition, Choi et al. shows an electronic component (Fig. 2) teaching and suggesting at least one of the ferrite layers (layer of element 11, Paragraph [0004]) of the body extends on an outer edge portion of each underlying electrode (22, 32) across a boundary with each underlying electrode (see Fig. 2, layer of element 11 extends on an outer edge portion of elements 22, 32 across a boundary with elements 22, 32).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the layers of the body extends on an outer edge portion of each underlying electrode across a boundary with each underlying electrode as taught by Choi et al. for the device as disclosed by Arata et al. in view of Chang et .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. as applied to claim 1 above, and further in view of Arata et al. [U.S. Pub. No. 2009/0115563] (hereinafter as “Arata ‘563”).
Regarding Claim 5, Arata et al. in view of Chang et al. shows the claimed invention as applied above but does not show an extension distance of the at least one of the ferrite layers on each underlying electrode is from 10 µm to about 90 µm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have an extension distance of the at least one of the ferrite layers on each underlying electrode is from 10 µm to about 90 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in order to achieve high density mounting while a sufficient area of a terminal electrode is secured, suppress chipping and/or prevent formation of solder fillets between electrodes and other circuit elements with high degree of reliability.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
In addition, Arata ‘563 shows a laminated inductor (Fig. 7) teaching and suggesting an extension distance (T1 or W2) of the at least one of the ferrite layers (I1 or F3) on each underlying electrode (H1, 20b) is from 10 µm to about 90 µm (Paragraphs [0069], [0058]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an extension distance of the at least one of the ferrite layers on each underlying electrode is from 10 µm to about 90 µm as taught by Arata ‘563 for the device as disclosed by Arata et al. in view of Chang et al. to achieve desirable operating characteristics such as anchor effect and DC resistance value (Paragraphs [0006], [0058]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. as applied to claim 1 above, and further in view of Tada et al. [U.S. Patent No. 6,992,556].
Regarding Claim 6, Arata et al. in view of Chang et al. shows the claimed invention as applied above but does not show at an outer edge portion of each plating layer, the at least one of the ferrite layers is interposed between each plating layer and each underlying electrode.
Tada et al. shows an inductor part (Figs. 1 and 4) teaching and suggesting at an outer edge portion of each plating layer (bottom elements 30), the at least one of the ferrite layers (15) is interposed between each plating layer (bottom elements 30) and each underlying electrode (bottom elements 32, see Figs. 1 and 4, one layer of element 15 is interposed between bottom elements 30 and bottom elements 32).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at an outer edge portion of each plating layer, the at least one of the ferrite layers is interposed between each plating layer and each underlying electrode as taught by Tada et al. for the device as disclosed by Arata et al. in view of Chang et al. to facilitate coupling which exhibits excellent attenuation characteristics (Col. 2, Lines 23-25).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. as applied to claim 1 above, and further in view of Yoshida et al. [U.S. Pub. No. 2010/0157565].
Regarding Claim 6, Arata et al. in view of Chang et al. shows the claimed invention as applied above but does not show at an outer edge portion of each plating layer, the at least one of the ferrite layers is interposed between each plating layer and each underlying electrode.
Yoshida et al. shows an inductor part (Fig. 9b with teachings from Figs. 1-8) teaching and suggesting at an outer edge portion of each plating layer (99a, 99b or 97a, 97b), the at least 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at an outer edge portion of each plating layer, the at least one of the ferrite layers is interposed between each plating layer and each underlying electrode as taught by Yoshida et al. for the device as disclosed by Arata et al. in view of Chang et al. to facilitate coupling and to improve electrical and physical connectivity to obtain desirable operating characteristics.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. as applied to claim 1 above, and further in view of Aoki et al. [U.S. Pub. No. 2018/0286566].
Regarding Claim 6, Arata et al. in view of Chang et al. shows the claimed invention as applied above but does not show at an outer edge portion of each plating layer, the at least one of the ferrite layers is interposed between each plating layer and each underlying electrode.
Aoki et al. shows an electronic component (Figs. 3A-5B) teaching and suggesting at an outer edge portion of each plating layer (4a, 4b), the at least one of the ferrite layers (2) is interposed between each plating layer (4a, 4b) and each underlying electrode (31, see Figs. 3A-5B, element 2 is interposed between elements 4a, 4b and elements 31).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at an outer edge portion of each plating layer, the at least one of the ferrite layers is interposed between each plating layer and each underlying electrode as taught by Aoki et al. for the device as disclosed by Arata et al. in view of Chang et al. to facilitate coupling and to improve electrical and physical connectivity to obtain desirable operating characteristics.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. as applied to claims 1 and 8 above, and further in view of Miyazaki et al. [U.S. Pub. No. 2013/0200977].
Regarding Claim 9, Arata et al. in view of Chang et al. shows the claimed invention as applied above but does not show the lead electrode has a cutout portion close to the coil conductor when viewed in plan.
Miyazaki et al. shows a device (Fig. 6) teaching and suggesting the lead electrode (209) has a cutout portion close to the coil conductor (206) when viewed in plan (see Fig. 6, element 209 has a cutout portion close to element 206 when viewed in plan, Paragraph [0069]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead electrode has a cutout portion close to the coil conductor when viewed in plan as taught by Miyazaki et al. for the device as disclosed by Arata et al. in view of Chang et al. to have a compact design to reduce manufacture size and prevents generation of any wasteful area (Paragraph [0071]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. as applied to claim 1 above, and further in view of Inuzuka et al. [U.S. Pub. No. 2009/0003191].
Regarding Claim 11, Arata et al. in view of Chang et al. shows the claimed invention as applied above but does not show each underlying electrode has a glass component content of from 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have each underlying electrode has a glass component content of from 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and 
In addition, Inuzuka et al. shows a device (Figs. 3 and 10A-10B) teaching and suggesting each underlying electrode (125C, 125D) has a glass component content of from 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component (Paragraph [0081]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each underlying electrode has a glass component content of from 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component as taught by Inuzuka et al. for the device as disclosed by Arata et al. in view of Chang et al. to facilitate bonding strength (Paragraph [0081]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. as applied to claim 1 above, and further in view of Nishioka et al. [WO 2017/057246].
Regarding Claim 11, Arata et al. in view of Chang et al. shows the claimed invention as applied above but does not show each underlying electrode has a glass component content of from 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have each underlying electrode has a glass component content of from 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and 
In addition, Nishioka et al. discloses terminal electrode forming teaching and suggesting each underlying electrode has a glass component content of from 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component (Abstract, claim 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each underlying electrode has a glass component content of from 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component as taught by Miyazaki et al. for the device as disclosed by Arata et al. in view of Chang et al. to achieve a dense electrode film having excellent acid resistance and no strength failure or intrusion (Abstract).

Claims 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. as applied to claim 2 above, and further in view of Otani et al. [WO 2015/186780].
Regarding Claim 12, Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above.
In addition, Otani et al. shows an electronic component (Figs. 2-3) teaching and suggesting each underlying electrode (23, 28) has a cutout portion close to a corner portion of the body when viewed in plan (see Figs. 2-3, elements 23, 28 has a cutout portion close to a corner portion when viewed in plan).

Regarding Claim 13, Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above.
In addition, Otani et al. shows an electronic component (Figs. 1-9) teaching and suggesting at least one of the ferrite layers (14) of the body extends on an outer edge portion of each underlying electrode (23, 28) across a boundary with the underlying electrode (see Figs. 2-3, element 14 extends on an outer edge portion of elements 23, 28 across a boundary with elements 23, 28).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the layers of the body extends on an outer edge portion of each underlying electrode across a boundary with the underlying electrode as taught by Otani et al. for the device as disclosed by Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. to improve electrical and physical connectivity to obtain desirable operating characteristics and facilitate mechanical stability to such as less likely to come off from the main body (see English translation).
Regarding Claim 15, Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above but does not show at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between each plating layer and each underlying electrode.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between each plating layer and each underlying electrode as taught by Otani et al. for the device as disclosed by Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. to improve electrical and physical connectivity to obtain desirable operating characteristics and facilitate mechanical stability to such as less likely to come off from the main body (see English translation).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. as applied to claim 2 above, and further in view of Choi et al. [JP 2015-228478].
Regarding Claim 12, Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above.
In addition, Choi et al. shows an electronic component (Fig. 2) teaching and suggesting each underlying electrode (22, 32) has a cutout portion close to a corner portion of the body when viewed in plan (see Fig. 2, elements 22, 32 has a cutout portion close to a corner portion when viewed in plan).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each underlying electrode has a cutout portion close to a corner portion of the body when viewed in plan as taught by Choi et al. for the device as disclosed by Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. to 
Regarding Claim 13, Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above.
In addition, Choi et al. shows an electronic component (Fig. 2) teaching and suggesting at least one of the ferrite layers (layer of element 11, Paragraph [0004]) of the body extends on an outer edge portion of each underlying electrode (22, 32) across a boundary with the underlying electrode (see Fig. 2, layer of element 11 extends on an outer edge portion of elements 22, 32 across a boundary with elements 22, 32).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the layers of the body extends on an outer edge portion of each underlying electrode across a boundary with the underlying electrode as taught by Choi et al. for the device as disclosed by Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. to improve electrical and physical connectivity to obtain desirable operating characteristics and to improve performance (Abstract, Problem to be Solved).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. as applied to claim 2 above, and further in view of Arata et al. [U.S. Pub. No. 2009/0115563] (hereinafter as “Arata ‘563”).
Regarding Claim 14, Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above but does not show an extension distance of the at least one of the ferrite layers on each underlying electrode is from 10 µm to about 90 µm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have an extension distance of the at least one of the ferrite layers on each underlying electrode is from 10 µm to about 90 µm, since it has been held that where the 
In addition, Arata ‘563 shows a laminated inductor (Fig. 7) teaching and suggesting an extension distance (T1 or W2) of the at least one of the ferrite layers (I1 or F3) on each underlying electrode (H1, 20b) is from 10 µm to about 90 µm (Paragraphs [0069], [0058]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an extension distance of the at least one of the ferrite layers on each underlying electrode is from 10 µm to about 90 µm as taught by Arata ‘563 for the device as disclosed by Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. to achieve desirable operating characteristics such as anchor effect and DC resistance value (Paragraphs [0006], [0058]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. as applied to claim 2 above, and further in view of Tada et al. [U.S. Patent No. 6,992,556].
Regarding Claim 15, Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above but does not show at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between each plating layer and each underlying electrode.
Tada et al. shows an inductor part (Figs. 1 and 4) teaching and suggesting at an outer edge portion of the plating layer (bottom elements 30), the at least one of the ferrite layers (15) is interposed between each plating layer (bottoms element 30) and each underlying electrode 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between each plating layer and each underlying electrode as taught by Tada et al. for the device as disclosed by Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. to facilitate coupling which exhibits excellent attenuation characteristics (Col. 2, Lines 23-25).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. as applied to claim 2 above, and further in view of Yoshida et al. [U.S. Pub. No. 2010/0157565].
Regarding Claim 15, Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above but does not show at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between each plating layer and each underlying electrode.
Yoshida et al. shows an inductor part (Fig. 9b with teachings from Figs. 1-8) teaching and suggesting at an outer edge portion of the plating layer (99a, 99b or 97a, 97b), the at least one of the ferrite layers (96) is interposed between each plating layer (99a, 99b or 97a, 97b) and each underlying electrode (95a, 95b, see Fig. 9b with teachings from Figs. 1-8, element 96 is interposed between elements 99a, 99b or 97a, 97b and elements 95a, 95b).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between each plating layer and each underlying electrode as taught by Yoshida et al. for the device as disclosed by Arata et al. in view of Chang et al. and .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. as applied to claim 2 above, and further in view of Aoki et al. [U.S. Pub. No. 2018/0286566].
Regarding Claim 15, Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above but does not show at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between each plating layer and each underlying electrode.
Aoki et al. shows an electronic component (Figs. 3A-5B) teaching and suggesting at an outer edge portion of the plating layer (4a, 4b), the at least one of the ferrite layers (2) is interposed between each plating layer (4a, 4b) and each underlying electrode (31, see Figs. 3A-5B, element 2 is interposed between elements 4a, 4b and elements 31).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at an outer edge portion of the plating layer, the at least one of the ferrite layers is interposed between each plating layer and each underlying electrode as taught by Aoki et al. for the device as disclosed by Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. to facilitate coupling and to improve electrical and physical connectivity to obtain desirable operating characteristics.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. as applied to claims 2 and 17 above, and further in view of Miyazaki et al. [U.S. Pub. No. 2013/0200977].

Miyazaki et al. shows a device (Fig. 6) teaching and suggesting the lead electrode (209) has a cutout portion close to the coil conductor (206) when viewed in plan (see Fig. 6, element 209 has a cutout portion close to element 206 when viewed in plan, Paragraph [0069]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead electrode has a cutout portion close to the coil conductor when viewed in plan as taught by Miyazaki et al. for the device as disclosed by Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. to have a compact design to reduce manufacture size and prevents generation of any wasteful area (Paragraph [0071]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. as applied to claim 2 above, and further in view of Inuzuka et al. [U.S. Pub. No. 2009/0003191].
Regarding Claim 20, Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above but does not show each underlying electrode has a glass component content of from 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have each underlying electrode has a glass component content of from 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in order to facilitate bonding strength and to achieve a dense electrode film having 
In addition, Inuzuka et al. shows a device (Figs. 3 and 10A-10B) teaching and suggesting each underlying electrode (125C, 125D) has a glass component content of from 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component (Paragraph [0081]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each underlying electrode has a glass component content of from 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component as taught by Inuzuka et al. for the device as disclosed by Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. to facilitate bonding strength (Paragraph [0081]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. as applied to claim 2 above, and further in view of Nishioka et al. [WO 2017/057246].
Regarding Claim 20, Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. shows the claimed invention as applied above but does not show each underlying electrode has a glass component content of from 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have each underlying electrode has a glass component content of from 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill 
In addition, Nishioka et al. discloses terminal electrode forming teaching and suggesting each underlying electrode has a glass component content of from 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component (Abstract, claim 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each underlying electrode has a glass component content of from 0.8% by mass to about 1.2% by mass with respect to the total of the conductive metal and the glass component as taught by Miyazaki et al. for the device as disclosed by Arata et al. in view of Chang et al. and Kudo or Takezawa or Ahiko et al. to achieve a dense electrode film having excellent acid resistance and no strength failure or intrusion (Abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Chang et al. does not show “each end of each underlying electrode is further from the lower surface of the body than a middle portion of each underlying electrode” is found not persuasive because Chang et al. shows an electronic component (Figs. 1-9) teaching and suggesting each end of each underlying electrode (end of elements 132a, 132b) is further from the lower surface of the body than a middle portion of each .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837